Exhibit 10.72
 
AMENDMENT TO SHARE EXCHANGE AGREEMENT
THIS AMENDMENT TO SHARE EXCHANGE AGREEMENT ("Amendment") is entered into
effective as of the date of the last signature (the "Effective Date"), by and
between CANNASYS, INC., a Nevada corporation ("CannaSys"), and MHB, INC., a
Colorado corporation doing business as Mile High Brands (the "MHB") and amends
that certain Share Exchange Agreement dated November 3, 2015, between CannaSys
and MHB (the "Exchange Agreement"). CannaSys and MHB are hereinafter referred to
individually, as a "Party," or collectively, as the "Parties."
Recitals
A. Under the terms of the Exchange Agreement, MHB delivered 10,000,000 shares of
its common stock, no par value (the "MHB Shares") to CannaSys and CannaSys
delivered 10,000,000 shares of its common stock, par value $0.001 (the "CannaSys
Shares") to MHB.
B. On October 17, 2016, CannaSys completed recapitalization of its capital,
which involved a 20-to-1 reverse-split of its then issued and outstanding shares
of common stock. The Parties now desire to amend the Exchange Agreement by
cancelling 480,000 (post-reverse-split) CannaSys Shares held by MHB and
9,985,000 MHB Shares held by CannaSys resulting in each Party owning 15,000
shares of the other Party's common stock.
C. The Parties deem it advisable and in their respective shareholders' best
interests to effect the changes to the Exchange Agreement contemplated by this
Amendment while the Parties remain fully committed to their joint venture
activities under Mile High Consulting and Branding, Inc.
Agreement
NOW, THEREFORE, in consideration of the foregoing Recitals (which are
incorporated herein by this reference), the respective representations,
warranties, covenants, and agreements set forth in this Amendment, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and confirmed, the Parties agree as follows:
1. Amendments to Exchange Agreement. On the Effective Date, the Exchange
Agreement is amended as follows:


(a) Cancellation of CannaSys Shares. MHB hereby cancels 9,985,000 MHB Shares
issued to CannaSys under Section 2.01(a)(i) the Exchange Agreement resulting in
15,000 MHB Shares held by CannaSys.


(b) Cancellation of MHB Shares. CannaSys hereby cancels 485,000 CannaSys Shares
issued to MHB under Section 2.01(b) the Exchange Agreement resulting in 15,000
CannaSys Shares held by MHB.


(c) Termination of Gross Revenue Assignment. The Gross Revenue Assignment
delivered to CannaSys under Section 2.01(a)(ii) of the Exchange Agreement is
hereby terminated and CannaSys's right to receive 10% of MHB gross revenues is
terminated.


(d) Board of Directors. Section 2.04 of the Exchange Agreement is deleted in its
entirety. Michael A. Tew hereby resigns from the MHB board of directors, and
neither Party will have the right appoint a member of the board of directors of
the other Party.
1

--------------------------------------------------------------------------------



(e) Expenses and Fees. Section 8.06 of the Exchange Agreement is amended to
reflect that $7,500 paid by MHB, which is currently held on CannaSys's balance
sheet as a note, is in fact a payment for fees as originally intended under
Section 8.06, and MHB acknowledges that CannaSys has no obligation to repay this
amount.


The Parties shall deliver a fully executed copy of this Amendment to their
respective stock transfer agents with instructions to cancel the respective
shares as set forth in this Amendment.


2. Mile High Consulting and Branding, Inc. Each Party reaffirms its commitment
to the successful operation of Mile High Consulting and Branding, Inc. formed
under the terms of Section 8.07 of the Exchange Agreement and operating under
the terms of the Parties' Stockholders Agreement for Mile High Consulting and
Branding, Inc. dated May 31, 2016.


3. Delivery of Website Information.  On or before November 20, 2016, CannaSys
shall deliver to MHB information relating to MHB's website including, website
location, server, username, and password.


4. Mutual Release. Each Party, for itself and its present and former employees,
agents, representatives, consultants, attorneys, fiduciaries, servants,
officers, directors, managers, partners, predecessors, successors, assigns, and
subsidiary and parent companies, hereby completely, unconditionally, and forever
releases, acquits, and discharges the other Party and its respective present and
former employees, agents, representatives, consultants, attorneys, fiduciaries,
servants, officers, directors, managers, partners, predecessors, successors,
assigns, and subsidiary and parent companies, of and from any and all actions,
causes of action, claims, counterclaims, debts, demands, liabilities, losses,
damages and expenses of any and every character, known or unknown, direct and/or
indirect, at law or in equity, or whatsoever kind of nature, arising prior to
the date hereof, for or because of any matter or things done, omitted, or
suffered to be done by any of the other Parties prior to and including the date
of execution hereof, and in any way directly or indirectly arising out of or in
any way connected therewith. Neither this Amendment nor the negotiation,
execution, or performance hereof shall be deemed to constitute an admission,
directly or indirectly, by any Party of any liability or responsibility on
account of or for any claims released herein, but this Amendment is entered into
for the sole and exclusive purposes of resolving the disputes between the
Parties and buying peace, and each Party expressly denies any and all liability
arising out of any of the claims, allegations, or demands whatsoever of any
Party against the other.


5. General.


(a) Except as amended hereby, the Exchange Agreement shall continue in full
force and effect in accordance with its terms. Reference to this Amendment need
not be made in the Exchange Agreement or any other instrument or document
executed in connection therewith, or in any certificate, letter, or
communication issued or made pursuant to, or respecting, the Exchange Agreement,
any reference in any of such items to the Exchange Agreement being sufficient to
refer to the Exchange Agreement, as amended.


(b) Any capitalized terms used but not otherwise defined herein shall have the
respective meanings set forth in the Exchange Agreement as applicable.


(c) This Amendment shall be governed by and construed under and in accordance
with the laws of the state of Colorado without giving effect to any choice or
conflict of law provision or rule (whether the state of Colorado or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the state of Colorado.
2

--------------------------------------------------------------------------------



(d) This Amendment may be executed in any number of counterparts (and any
counterpart may be executed by original, portable document format (pdf), or
facsimile signature), each of which when executed and delivered shall be deemed
an original, but all of which shall constitute one and the same instrument.




IN WITNESS WHEREOF, the parties have executed this Amendment as of the dates set
forth below.




CANNASYS, INC.




By: /s/ Michael Tew
Name: Michael Tew
Its: CEO
Date: 11/17/16


MHB, INC. d/b/a MILE HIGH BRANDS




By: /s/ Arnold Jay Boisdrenghien
Name: Arnold Jay Boisdrenghien
Its: CEO
Date: 12/22/16
 
3

--------------------------------------------------------------------------------



 